Exhibit 10.1





SECOND AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT
THIS SECOND AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of September 27, 2013, amends the Receivables Purchase Agreement dated
as of April 27, 2012 (as amended by the First Amendment to Receivables Purchase
Agreement, dated as of June 27, 2013, the “Receivables Purchase Agreement”),
among PHILLIPS 66 RECEIVABLES FUNDING LLC, a Delaware limited liability company
(the “Seller”), PHILLIPS 66, a Delaware corporation (the “Parent”), PHILLIPS 66
COMPANY, a Delaware corporation (“Phillips 66 Co.”), as servicer and as
originator, the Conduit Purchasers party thereto from time to time, the
Committed Purchasers party thereto from time to time, the LC Banks party thereto
from time to time, the Facility Agents party thereto from time to time and ROYAL
BANK OF CANADA, as the administrative agent (in such capacity, the
“Administrative Agent”).
Preliminary Statement: The parties desire to amend the Receivables Purchase
Agreement to enable the Seller’s optional increase of the LC Sub-Facility and
the Maximum Net Investment and make certain other amendments to the Receivables
Purchase Agreement and modifications to the Fee Letter as provided herein.
Therefore, the parties hereto agree as follows:
Defined Terms; References. Unless otherwise defined in this Amendment, each
capitalized term used but not otherwise defined herein has the meaning given
such term in the Receivables Purchase Agreement, as amended by this Amendment.
Each reference to “hereof”, “hereunder”, “herein” and “hereby” and each other
similar reference and each reference to “this Agreement” and each other similar
reference contained in the Receivables Purchase Agreement shall, after the
Amendment Effective Date, refer to the Receivables Purchase Agreement as amended
hereby.
I.     AMENDMENTS
Effective as of the Amendment Effective Date (as defined in Section 3.1 below),
the Receivables Purchase Agreement is amended as follows:
1.1    Amendments to Defined Terms. Section 1.01 (Certain Definitions) of the
Receivables Purchase Agreement is amended as follows:
Amendments to Certain Defined Terms. The following definitions are amended as
follows:
(i)    “Dilution Reserve Percentage”. The definition of “Dilution Reserve
Percentage” is amended in its entirety to read as follows:
““Dilution Reserve Percentage” shall mean, on any day, a percentage equal to the
greater of (i) 15.0% (the “Dilution Reserve Floor”) and (ii) the amount
expressed as a percentage and calculated in accordance with the following
formula:
{(SF x ED) + ((DS – ED) x (DS/ED))} x DHR
Where:
SF
=    2.25;

ED
=    the average of the Dilution Ratios for the twelve most recently ended
Calculation Periods;

DS
=    the highest three month average Dilution Ratio during the twelve most
recently ended Calculation Periods; and





--------------------------------------------------------------------------------



DHR
=    the Dilution Horizon Ratio at such time.”

(ii)    “Eligible Receivable”. Clause (c)(B)(iii) of the definition of “Eligible
Receivable” is amended in its entirety to read as follows:
“(iii) is not a Government Obligor, except that up to 2.5% of the aggregate
Outstanding Balance of all non-Defaulted Receivables may consist of Receivables
owing by Government Obligors;”
(iii)    LC Bank Sublimit”. The definition of LC Bank Sublimit is hereby amended
by adding “or as otherwise agreed in writing between such LC Bank and the
Seller, with notice to the Administrative Agent” after “on Schedule I to this
Agreement”.
(iv)    “LC Sub-Facility”. The definition of LC Sub-Facility is amended in its
entirety to read as follows:
““LC Sub-Facility” shall mean $696,000,000, unless such amount shall be
increased as provided in Section 2.15(c).
(v)    “Maximum Net Investment”. The definition of Maximum Net Investment is
amended in its entirety to read as follows:
““Maximum Net Investment” shall mean $696,000,000, unless such amount shall be
(a) reduced pursuant to the next sentence or as provided in Section 2.15(a) or
following the termination of a Purchase Group pursuant to Section 11.08 hereof
or (b) increased as provided in Section 2.15(c). On a Non‑Extension Date for any
Non-Extending Purchase Group, unless such Non-Extending Purchase Group’s
Purchase Group Maximum Net Investment has been assigned pursuant to
Section 11.02, the Maximum Net Investment shall be reduced by that Non-Extending
Purchase Group’s Purchase Group Maximum Net Investment.”
(vi)    “Set-Off Group”. The definition of “Set-off Group” is amended in its
entirety to read as follows:
““Set-Off Group” shall mean (a) when the Parent’s senior unsecured debt rating
is above BBB- from S&P and above Baa3 from Moody’s, each entity and each
Subsidiary, direct or indirect, of such entity, if any, which has one of the ten
largest aggregate Eligible Receivables balances at such time, (b) when the
Parent’s senior unsecured debt rating is BBB- from S&P or Baa3 from Moody’s, (i)
each entity listed on Schedule IV hereto, as that Schedule may be modified from
time to time by the Administrative Agent (with at least 45 days’ notice to the
Seller), and each Subsidiary, direct or indirect, of such entity, if any, and
(ii) each entity and each Subsidiary, direct or indirect, of such entity, if
any, which has one of the ten largest aggregate Eligible Receivables balances at
such time, and (c) otherwise, each entity and each Subsidiary, direct or
indirect, of such entity, if any, which has an Eligible Receivables balance at
such time.”
1.2    Amendment to Section 2.15 (Optional Reduction of Maximum Net Investment;
Optional Reduction of Aggregate Net Investment). Section 2.15 of the Receivables
Purchase Agreement is amended by (a) replacing the heading thereof in its
entirety to read “Optional Reduction of Maximum Net Investment; Optional
Reduction of Aggregate Net Investment; Increase in Maximum Net Investment.” and
(b) adding the following subsection (c):

2

--------------------------------------------------------------------------------



“(c)    The Seller shall have the right at any time and from time to time, to
cause an increase in the Maximum Net Investment (together with the right to
cause a simultaneous increase in the LC Sub-Facility to an amount not to exceed
the Maximum Net Investment so increased), upon written notice to the
Administrative Agent prior to each such increase and satisfaction of the
following conditions: (i) the Seller shall offer each Purchase Group the right
to increase its Purchase Group Maximum Net Investment by its ratable share of
the increase in the Maximum Net Investment; (ii) if any Purchase Group elects
not to increase its Purchase Group Maximum Net Investment pursuant to clause (i)
above, the Seller shall offer such Purchase Group’s portion to the other
Purchase Groups, or another Purchaser acceptable to the Administrative Agent and
the LC Banks; (iii) each new Purchase Group, if any, shall execute a joinder
agreement in a form reasonably acceptable to the Administrative Agent; (iv) no
Termination Event or Potential Termination Event shall have occurred and be
continuing; and (v) the Maximum Net Investment shall not exceed $1,500,000,000
immediately after giving effect to any such increase. For the avoidance of
doubt, an increase in the LC Sub-Facility is not required to be offered to each
Purchase Group or to be shared ratably among the Purchase Groups. Schedule I to
this Agreement shall be deemed to be amended in connection with any such
increase to add each new Purchase Group, to reflect the Purchase Group Maximum
Net Investment of each Purchase Group with a new or increasing Purchase Group
Maximum Net Investment, to reflect any adjustment to the LC Bank Sublimit of
each Purchase Group, and to reflect the adjusted Purchase Group Percentage for
each Purchase Group. The Seller shall repay or cause to be repaid through the
applicable joinder agreement any Net Investment outstanding on the effective
date of any such increase (and pay any additional amounts required pursuant to
Section 2.07) to the extent necessary to keep the outstanding Net Investment of
the Purchasers in each Purchase Group equal to such Purchase Group’s ratable
share (after giving effect to the increase in any Purchase Group Maximum Net
Investment pursuant to this Section 2.15(c)).”
II.    MODIFICATION TO FEE LETTER
Section 3 of the Fee Letter is hereby modified by inserting “(100% in the case
of a Purchase Group that does not include a Conduit Purchaser)” after “102%”.
III.    REPRESENTATIONS AND WARRANTIES
Each of the Seller, Phillips 66 Co. and the Parent hereby represents and
warrants that:
(a)    prior to and after giving effect to this Amendment, the representations
and warranties of such Person (other than those representations and warranties
that were made only on the Closing Date) set forth in the Receivables Purchase
Agreement are true and correct in all material respects;
(b)    this Amendment has been duly authorized, executed and delivered by such
Person and constitutes a legal, valid and binding obligation of such Person
enforceable in accordance with its terms (subject to usual and customary
bankruptcy exceptions); and
(c)    prior to and immediately after giving effect to this Amendment, no
Termination Event or Potential Termination Event exists on and as of the date
hereof.

3

--------------------------------------------------------------------------------



IV.     CONDITIONS TO EFFECTIVENESS
4.1    Effectiveness. This Amendment shall be effective on the date (the
“Amendment Effective Date”) that the Administrative Agent shall have received
counterparts of this Amendment, executed by the Seller, the Parent, Phillips 66
Co., each LC Bank and each Facility Agent.
V.     AFFIRMATION AND RATIFICATION
The Parent hereby (a) agrees and acknowledges that the execution, delivery, and
performance of this Amendment shall not in any way release, diminish, impair,
reduce, or, except as expressly stated herein, otherwise affect its obligations
under the Transaction Documents to which it is a party, which Transactions
Documents shall remain in full force and effect, (b) ratifies and affirms its
obligations under the Receivables Purchase Agreement as amended hereby and the
other Transaction Documents to which it is a party, and (c) acknowledges, renews
and extends its continued liability under the Receivables Purchase Agreement as
amended hereby and the other Transaction Documents to which it is a party.
VI.     MISCELLANEOUS
This Amendment and the rights and obligations of the parties under this
Amendment shall be governed by and construed in accordance with the laws of the
State of New York. The provisions of Section 11.17 (Governing Law; Submission to
Jurisdiction) of the Receivables Purchase Agreement are hereby incorporated by
reference. Article and Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
This Amendment may be executed by one or more of the parties to this Amendment
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Amendment by facsimile transmission, emailed
pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart hereof. Except as otherwise expressly provided by this Amendment,
all of the provisions of the Receivables Purchase Agreement shall remain the
same.


[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]



4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.
PHILLIPS 66




By: /s/ Brian R. Wenzel    
Name: Brian R. Wenzel
Title: Vice President and Treasurer


PHILLIPS 66 COMPANY




By: /s/ Brian R. Wenzel    
Name: Brian R. Wenzel
Title: Vice President and Treasurer


PHILLIPS 66 RECEIVABLES FUNDING LLC




By: /s/ Brian R. Wenzel    
Name: Brian R. Wenzel
Title: President

[Signature Page to
Second Amendment to Receivables Purchase Agreement]

--------------------------------------------------------------------------------











ROYAL BANK OF CANADA, as Administrative Agent, an LC Bank and a Facility Agent




By: /s/ Janine D. Marsini    
Name: Janine D. Marsini
Title: Authorized Signatory


    
By: /s/ Veronica L. Gallagher    
Name: Veronica L. Gallagher
Title: Authorized Signatory

[Signature Page to
Second Amendment to Receivables Purchase Agreement]

--------------------------------------------------------------------------------



CITIBANK, N.A., as an LC Bank and a Facility Agent




By: /s/ Wayne Gee    
Name: Wayne Gee
Title: Vice President

[Signature Page to
Second Amendment to Receivables Purchase Agreement]

--------------------------------------------------------------------------------



MIZUHO BANK, LTD., as an LC Bank and a Facility Agent




By: /s/ Leon Mo    
Name: Leon Mo
Title: Authorized Signatory

[Signature Page to
Second Amendment to Receivables Purchase Agreement]

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION, as an LC Bank and a Facility Agent




By: /s/ Mark S. Falcione    
Name: Mark S. Falcione
Title: Executive Vice President

[Signature Page to
Second Amendment to Receivables Purchase Agreement]

--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA, as an LC Bank and a Facility Agent




By: /s/ Terry Donovan    
Name: Terry Donovan
Title: Managing Director

[Signature Page to
Second Amendment to Receivables Purchase Agreement]

--------------------------------------------------------------------------------



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as an LC Bank and a
Facility
Agent




By: /s/ Richard Gregory Hurst    
Name: Richard Gregory Hurst
Title: Managing Director





[Signature Page to
Second Amendment to Receivables Purchase Agreement]